United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.R., Appellant
and
U.S. POSTAL SERVICE, VOORHEES POST
OFFICE, Voorhees, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1284
Issued: May 29, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 24, 2017 appellant, through counsel, filed a timely appeal from an April 5, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of the case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUES
The issue is whether appellant has met her burden of proof to establish more than 24 percent
permanent impairment of her left lower extremity and 23 percent permanent impairment of her
right lower extremity for schedule award purposes.
On appeal counsel contends that there is an unresolved conflict of medical evidence
regarding whether appellant has more than 23 percent permanent impairment of each of her lower
extremities, between OWCP’s medical adviser and her attending physician.
FACTUAL HISTORY
On October 4, 2003 appellant, then a 51-year-old distribution clerk, filed a traumatic injury
claim (Form CA-1) alleging that she developed synovitis and arthritis in both knees on
October 3, 2003. Appellant attributed her bilateral knee condition to delivering a heavy parcel to
a customer who lived on a hill. Appellant avoided the stairs and walked up a “90 degree driveway”
and then up the remaining steps to the front door. She noted that when she reached the porch, she
experienced extreme pain and pulling in both knees.
In a report dated November 4, 2003, appellant’s physician, Dr. Mark A. Sobel, a Boardcertified orthopedic surgeon, noted that appellant experienced chronic patellofemoral arthritis
syndrome as the result of an employment injury on September 10, 1992. He reported that appellant
had previously undergone left knee arthroscopy, but that she continued to experience
patellofemoral arthritic pain. Dr. Sobel noted that appellant had previously received a schedule
award for 24 percent permanent impairment of her left lower extremity.
By decision dated June 14, 2004, OWCP accepted appellant’s claim for aggravation of
synovitis in both knees.
Appellant underwent a series of arthroscopies on the right side in 2009 and 2011. Later,
in 2011 she underwent a left-sided arthroscopy.
On February 1, 2011 OWCP accepted that appellant sustained a recurrence of disability on
January 10, 2011 due to authorized right knee surgery.
On June 6, 2016 counsel requested a schedule award and provided a claim for a schedule
award (Form CA-7) as well as supporting medical evidence.
In an April 7, 2016 report, Dr. Nicholas Diamond, an osteopath, examined appellant for
schedule award purposes. He noted a history of an injury in September 1992 when appellant fell
at work injuring her left knee as well as a second work injury to the left knee in 1992 when she
tripped and fell. Dr. Diamond listed a March 3, 1998 work injury of lifting a tub of mail and
spraining her left knee. He also described the 2003 employment injury in the present claim while

2

carrying a parcel.3 Dr. Diamond noted that appellant currently had right knee swelling with no
pain or instability as well as left knee pain, swelling, instability, and stiffness. Appellant’s gait
was symmetrical. He examined appellant’s right knee and found swelling as well as range of
motion from 0 through 110 degrees. Dr. Diamond found tenderness in the peripatella, medial, and
joint line areas. Appellant had pain on kneeling and squatting. For the left knee, appellant had
flexion and extension from 0 through 115 degrees with pain. She had effusion and peripatellar
tenderness as well as pain with kneeling and squatting. Dr. Diamond reported that appellant’s
knee was stable to both valgus and varus stress testing with pain. On manual muscle testing
Dr. Diamond reported equal 4/5 strength in the gastrocnemius and quadriceps bilaterally. He
determined that appellant’s right gastrocnemius was 37 centimeters in circumference, while her
left was 38 centimeters. Appellant’s quadriceps was 45 centimeters in circumference on the right,
and 44 centimeters on the left. Dr. Diamond personally reviewed February 12, 2013 bilateral knee
x-rays. Dr. Diamond diagnosed aggravation of bilateral knee chondromalacia, synovitis, and
osteoarthritis, right lateral meniscal tear, and medial collateral ligament sprain, and left knee lateral
meniscus tear. He also diagnosed bilateral knee compartmental degenerative joint disease and
osteoarthritis with bilateral valgus deformities.
In rating right leg permanent impairment, Dr. Diamond found that under the sixth edition
of the American Medical Association, Guides to the Evaluation of Permanent Impairment
(hereinafter A.M.A., Guides),4 she had a class 1 right total knee arthroplasty for 25 percent
impairment.5 He applied a functional history grade modifier of 1,6 physical examination grade
modifier of 2,7 and clinical studies grade modifier of 48 to the net adjustment formula of the
A.M.A., Guides and determined that appellant had a net adjustment of plus 1 or 25 percent
permanent impairment of the right lower extremity. For appellant’s left leg, Dr. Diamond
determined that she had left total knee arthroplasty with mild instability, 37 percent impairment,9
with the same grade modifiers as he found on the right for a net adjustment of negative 1 and a
final left lower extremity percent permanent impairment of 31 percent.10 Dr. Diamond concluded
that appellant had reached maximum medical improvement (MMI) on April 7, 2016.

3

Dr. Diamond also described appellant’s upper extremity conditions which are not addressed in this claim before
the Board. The claim presently before the Board pertains only to the October 3, 2003 work injury and the lower
extremities.
4

A.M.A., Guides (6th ed. 2009).

5

The appropriate class for a knee replacement under the A.M.A., Guides begins with a class 2 impairment. A.M.A.,
Guides, 511, Table 16-3.
6

Id. at 516, Table 16-6.

7

Id. at 517, Table 16-7.

8

Id. at 519, Table 16-8.

9

Id. at 511, Table 16-3.

10
The Board notes that a -1 net adjustment would result in a grade B or 34 percent permanent impairment of the
left lower extremity.

3

On June 28, 2016 OWCP’s medical adviser reviewed Dr. Diamond’s report and
determined that appellant’s left leg permanent impairment was 23 percent and her right leg
permanent impairment was 23 percent. He found that appellant had reached MMI on
April 7, 2016. OWCP’s medical adviser disagreed with Dr. Diamond’s findings, noting that
Dr. Diamond did not report left knee instability prior to including this finding in his percentage of
permanent impairment of the left knee. The medical adviser also discounted Dr. Diamond’s
finding of grade modifier 4 for clinical studies bilaterally. He determined that there were no studies
completed after MMI that were specific to the diagnosis being rated. The medical adviser noted
that Dr. Diamond reported that he reviewed appellant’s February 12, 2013 knee x-rays, but found
that he did not provide a description of the findings of those x-rays. He noted that for adjustment
purposes clinical studies at MMI are used.11 The medical adviser determined, based on the lack
of details regarding clinical studies at or after MMI, that appellant’s clinical studies grade modifier
was not applicable. He agreed with the remainder of Dr. Diamond’s calculations, but determined
that based on the changes made that her net adjustment reduced from plus one to negative one in
both calculations and that her left knee diagnostic class reduced from class 3 to class 2 resulting in
23 percent permanent impairment of each of her lower extremities.
By decision dated July 15, 2016, OWCP granted appellant a schedule award for 23 percent
permanent impairment of each of her legs. Counsel requested an oral hearing from OWCP’s
Branch of Hearings and Review in a July 20, 2016 letter. In a letter dated July 22, 2016, he advised
OWCP that appellant had previously received a schedule award for her left leg which he believed
was 23 percent permanent impairment.
By decision dated August 16, 2016, an OWCP hearing representative determined that the
case was not in posture for a hearing and remanded the claim for OWCP to determine whether
appellant previously received a schedule award for her left lower extremity by recalling OWCP
file numbers xxxxxx918 and xxxxxx535 and reviewing those case records to determine whether
appellant previously received a schedule award for left lower extremity impairment. She
instructed OWCP to issue a new decision after the additional review of appellant’s records.
On September 1, 2016 counsel submitted the information regarding appellant’s prior
schedule awards. By decision dated July 5, 1995, in OWCP File No. xxxxxx918, an OWCP
hearing representative found that appellant had previously received a schedule award for 7 percent
permanent impairment of her left leg and had established that she currently had 24 percent
permanent impairment of her left leg. He directed OWCP to pay appellant a schedule award for
the additional 17 percent permanent impairment.
By decision dated October 18, 2016, OWCP informed appellant that the schedule award
decision issued on July 15, 2016 remained unchanged and that no further action was necessary. It
found that the schedule award for 24 percent permanent impairment of her left leg in OWCP File
No. xxxxxx918 was issued under the fourth edition of the A.M.A., Guides, and that as that was a
previous edition of the A.M.A., Guides no overpayment existed.

11

A.M.A., Guides 518.

4

Counsel requested an oral hearing from OWCP’s Branch of Hearings and Review on
October 25, 2016.
By decision dated January 9, 2017, OWCP’s hearing representative conducted a
preliminary review, finding that the case was not in posture for a hearing. She set aside the
October 18, 2016 decision and remanded the case for additional development by OWCP. The
hearing representative found that on July 15, 2016 appellant received schedule award for 23
percent impairment of her bilateral lower extremities, that following appellant’s request for an oral
hearing, this decision was set aside and the case remanded to address evidence of a prior
duplicative award. Appellant had two prior left knee injury claims12 with schedule awards totaling
24 percent permanent impairment of her left lower extremity. The hearing representative found
that, in the October 18, 2016 decision, OWCP had improperly advised appellant that there was no
basis for an overpayment as the awards were paid under different editions of the A.M.A., Guides.
She noted that the prior awards totaled more than the current schedule award for the left leg by
one percent permanent impairment, and that there was no basis for finding an overpayment for the
previously awarded additional one percent permanent impairment. However, the hearing
representative found that appellant had been overpaid by the additional 23 percent permanent
impairment she received on July 15, 2016. She directed OWCP to issue a new decision regarding
the entitlement to an additional schedule award for the lower extremity and to take appropriate
overpayment action.
By decision dated April 5, 2017, OWCP issued a decision granting appellant a schedule
award for 23 percent permanent impairment of her right leg. It informed appellant, “This is to
notify you that in accordance with the Branch of Hearings and Review decision dated January 8,
2017, which is herein incorporated by reference, this Office has amended your prior schedule
award to reflect payment for only your right lower extremity. As you know, the hearing
representative held that you were not entitled to an additional schedule award to your left lower
extremity. Your entitlement to 23 percent permanent impairment to your right lower extremity,
however, remains.”
LEGAL PRECEDENT
The schedule award provisions of FECA13 and its implementing regulations14 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for loss
of use of scheduled members or functions of the body. FECA, however, does not specify the
manner in which the percentage loss of a member shall be determined. The method used in making
such determination is a matter which rests in the discretion of OWCP. For consistent results and
to ensure equal justice, the Board has authorized the use of a single set of tables so that there may

12

OWCP File No. xxxxxx918 and No. xxxxxx535. As noted, these claims are not presently before the Board.

13

5 U.S.C. §§ 8101-8193, 8107.

14

20 C.F.R. § 10.404.

5

be uniform standards applicable to all claimants. OWCP evaluates the degree of permanent
impairment according to the standards set forth in the specified edition of the A.M.A., Guides.15
In addressing lower extremity impairments, the sixth edition requires identification of the
impairment Class of Diagnosis (CDX) condition, which is then adjusted by grade modifiers based
on Functional History (GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS).
The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).16 Under
Chapter 2.3, evaluators are directed to provide reasons for their impairment rating choices,
including choices of diagnoses from regional grids and calculations of modifier scores.17 Section
16.2a of the A.M.A., Guides, provides that, if the class selected is defined by physical examination
findings or clinical studies results, these same findings may not be used as grade modifiers to adjust
the rating.18
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and percentage
of impairment in accordance with the A.M.A., Guides, with OWCP’s medical adviser providing
rationale for the percentage of impairment specified.19
Section 8123(a) of FECA which provides that, if there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination and resolve the conflict
of medical evidence.20
ANALYSIS
The Board finds that this case is not in posture for decision as a conflict in the medical
evidence has been created between the opinions of appellant’s physician and OWCP’s medical
adviser, regarding the extent of permanent impairment of appellant’s bilateral lower extremities.
The accepted condition in this case is aggravation of synovitis in both knees. Appellant
had bilateral total knee replacements undergoing right knee surgery on January 10, 2011 and left
knee surgery on February 16, 2012. The sixth edition of the A.M.A., Guides classifies the lower

15

For new decisions issued after May 1, 2009 OWCP began using the sixth edition of the A.M.A., Guides. A.M.A.,
Guides, 6th ed. (2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability
Claims, Chapter 2.808.5a (March 2017); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards,
Chapter 3.700, Exhibit 1 (January 2010).
16

A.M.A., Guides, 521.

17
A.M.A., Guides, 4, section 1.3, The International Classification of Functioning, Disability and Health (ICF): A
Contemporary Model of Disablement; W.S., Docket No. 16-1111 (issued March 14, 2017).
18

A.M.A., Guides, 500.

19

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.cf (February 2013).
20

5 U.S.C. §§ 8193, 8123; B.C., 58 ECAB 111 (2006); M.S., 58 ECAB 328 (2007).

6

extremity impairment by diagnosis, which is then adjusted by grade modifiers.21 Section 16.2a
includes instructions for performing an impairment analysis using the regional grids. This includes
identifying a diagnosis and applying the grade modifiers.22
Both Dr. Diamond and OWCP’s medical adviser based their impairment analysis on Table
16-3, Knee Regional Grid, of the A.M.A., Guides,23 for a diagnosis of total knee arthroplasty.
Dr. Diamond found that appellant had class 2 impairment of her right knee and class 3 impairment
of the left knee due to instability. The medical adviser found class 2 impairments of both knees.
In his April 7, 2016 report, Dr. Diamond noted appellant’s symptoms of left knee pain,
swelling, instability, and stiffness and right knee swelling with no pain or instability. On physical
examination he found no evidence of varus or valgus instability in either knee. Dr. Diamond found
a class 124 right total knee arthroplasty, 25 percent permanent impairment.25 He applied a
functional history grade modifier of 1,26 physical examination grade modifier 2,27 and clinical
studies grade modifier 428 to the net adjustment formula of the A.M.A., Guides and determined
that appellant had a net adjustment of plus 1 or 25 percent permanent impairment of the right lower
extremity. With regard to appellant’s left lower extremity, Dr. Diamond determined that she had
left total knee arthroplasty with mild instability, 37 percent permanent impairment,29 with the same
grade modifiers as he found on the right for a net adjustment of negative 1 and a final left lower
extremity percent permanent impairment of 31 percent.30
In his June 28, 2016 report, OWCP’s medical adviser disagreed with Dr. Diamond’s
findings noting that Dr. Diamond had not reported left knee instability prior to including this
finding in his percentage of permanent impairment of the left knee. He further disagreed with
Dr. Diamond’s finding of grade modifier 4 for clinical studies bilaterally. The medical adviser
determined that there were no studies completed after MMI that were specific to the diagnosis
being rated. He noted that Dr. Diamond reported that he reviewed appellant’s February 12, 2013
knee x-rays, but found that he did not provide a description of the findings of those x-rays. The

21

A.M.A., Guides, 497-500.

22

A.M.A., Guides, 499-500.

23

A.M.A., Guides, 509-11.

24

The appropriate class for a knee replacement under the A.M.A., Guides begins with a class 2 impairment. A.M.A.,
Guides, 511, Table 16-3.
25

Id.

26

A.M.A., Guides, 516, Table 16-6.

27

A.M.A., Guides, 517, Table 16-7.

28

A.M.A., Guides, 519, Table 16-8.

29

A.M.A., Guides, 511, Table 16-3.

30

Supra note 11.

7

medical adviser noted that for adjustment purposes clinical studies at MMI are used.31 He
determined based on the lack of details regarding clinical studies at or after MMI, appellant’s
clinical studies grade modifier was not applicable. The medical adviser agreed with the remainder
of Dr. Diamond’s calculations, but determined based on the changes made that her net adjustment
reduced from plus one to negative one in both calculations and that her left knee diagnostic class
reduced from class 3 to class 2 resulting in 23 percent permanent impairment of each of her lower
extremities.
As previously noted, when there is disagreement between an OWCP physician and the
employee’s physician, OWCP will appoint a third physician who shall make an examination.32
For a conflict to arise, the opposing physician’s viewpoints must be of virtually equal weight and
rationale.33 The Board finds the differing conclusions found by Dr. Diamond and OWCP’s
medical adviser to be of equal weight. Thus, a conflict in medical opinion evidence has been
created regarding the extent of appellant’s bilateral lower extremity impairments. The Board will
set aside the April 5, 2017 decision and remand the case for OWCP to refer appellant to an
appropriate impartial medical specialist to resolve the conflict. After such further development as
it deems necessary, OWCP shall issue a de novo decision regarding the extent of appellant’s
bilateral lower extremity impairments.
CONCLUSION
The Board finds this case is not in posture for decision as a conflict in medical evidence
has been created regarding the extent of appellant’s bilateral lower extremity impairments.

31

A.M.A., Guides, 518.

32

Supra note 21.

33

J.J., Docket No. 09-0027 (issued February 10, 2009).

8

ORDER
IT IS HEREBY ORDERED THAT the April 5, 2017 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded to OWCP for further proceeding
consistent with this opinion of the Board.
Issued: May 29, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

9

